The claimant appeals from a decision of the State Industrial Board denying claim for deficiency compensation for death benefits on the ground that the accident did not arise out of and in the course of the employment. The accident happened on January 29, 1924. It was first denied on November 14, 1927. It was reopened again eleven years afterwards in 1938 and was denied under date of May 3, 1939. The evidence supports the decision of the State Industrial Board. Decision of the [State] Industrial Board unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.